381 F.2d 374
Donald D. FLETCHER and Audrey Ora Fletcher, Appellants,v.UNITED STATES STEEL CORPORATION, Appellee.
No. 8796.
United States Court of Appeals Tenth Circuit.
August 23, 1967.
Rehearing Denied November 16, 1967.

Robert Stanley Lowe, Rawlins, Wyo., for appellants.
Clarence A. Brimmer, Jr., Rawlins, Wyo., for appellee.
Before JONES*, SETH and HICKEY, Circuit Judges.
PER CURIAM:


1
In this case Federal jurisdiction is based upon diversity of citizenship. The appellant, Donald D. Fletcher, was injured while in the employ of an independent contractor which was doing work upon the land of the appellee. The district court, in an action for damages brought by the appellants to recover from the appellee for his injuries, held that the appellee had not breached any duty which it owed to Fletcher and entered judgment for the appellee. We conclude that there is no error in the district court's judgment. That judgment is


2
Affirmed.



Notes:


*
 Of the Fifth Circuit, sitting by designation